Citation Nr: 1411859	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a bone disorder, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a heart disorder, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Huntington, West Virginia.  In February 2014, the Veteran withdrew his earlier request for a hearing before a Veterans' Law Judge.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2012 statement of the case reported that the RO had electronically reviewed the Veteran's February 2010 and January 2011 to March 2011 treatment records from the Pittsburg VA Medical Center.  In January 2013, the Veteran's representative notified VA that he had obtained the claimant's May 2010 to January 2013 treatment records from the Johnson VA Medical Center.  However, copies of these records are not found in the Veteran's claims file, including those found in an electronic format.  Therefore, the Board finds that a Remand is required to obtain and associated with the claims file these outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post- February 2010 treatment records from the Pittsburg VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-May 2010 treatment records from the Johnson VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After conducting any additional development as may become indicated, including the development unique to claims based on exposure to ionizing radiation, re-adjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


